The trial was had and judgment of conviction entered on January 7, 1924. The bill of exceptions was presented to the trial judge on April 7, 1924. Under the provisions of section 11 of the Code of 1907, this was within the time prescribed by law, and the motion to strike the bill of exceptions is overruled.
We think the affidavit was sufficient as against the demurrers interposed, and there was no error in overruling said demurrers.
The exceptions reserved to the admission of testimony as to a difficulty between George Hamilton, brother of defendant, and one Frank Martin, are without merit, as the said difficulty was in progress, and was the occasion of defendant's activity in the premises, and constituted a part of the res gestæ of the offense charged. Granberry v. State, 184 Ala. 131, 62 So. 52.
No useful purpose could be served by a detailed discussion of the other exceptions reserved. They involve only elementary legal principles, and are obviously without merit.
There was ample evidence to support the judgment of conviction, and, finding no prejudicial error in the record, the case will be affirmed.
Affirmed.